Citation Nr: 9922048	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  92-14 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently rated as 20 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan.  A hearing was held before a hearing 
officer in March 1992 at the Regional Office in Detroit, 
Michigan, and the hearing officer's decision was entered in 
April 1992.  Thereafter, the veteran's file was transferred 
to the VA Regional Office (RO) in Montgomery, Alabama.

In June 1996, the Board denied entitlement to an increased 
rating for the veteran's service-connected right knee 
disability.  Thereafter, the veteran filed an appeal with the 
United States Court of Veterans Appeals (Court).  In May 
1997, the Court vacated the June 1996 Board decision and 
remanded the appeal to the Board for additional development 
and readjudication.  [redacted].  

When the appeal was last before the Board, in March 1998, it 
was remanded for further development.  Following completion, 
in part, of the development requested in the March 1998 Board 
remand, the RO, in a rating decision entered in November 
1998, increased the rating for the veteran's service-
connected right knee disability from 10 percent to 20 percent 
disabling, with which latter evaluation the veteran continues 
to disagree.  

Thereafter, the appeal was returned to the Board.


REMAND

In its March 1998 remand, the Board observed that pertinent 
X-ray examination performed in conjunction with the veteran's 
examination by VA in December 1994 revealed the presence of 
arthritis ("degenerative changes") in the veteran's right 
knee joint.  In view of the same, the Board further directed 
the RO to readjudicate the veteran's claim for an increased 
rating for right knee disability (then rated solely under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5257 (1998)) 
with consideration of VAOPGCPREC 23-97 (July 1, 1997), 
pursuant to which a separate disability rating pertaining to 
such knee, based on the presence of arthritis, might be 
assigned in accordance with the provisions of 38 C.F.R. Part 
4, Diagnostic Code 5003 (1998).  Thereafter, the diagnosis 
rendered in conjunction with the veteran's examination by VA 
in June 1998 implicated "[d]egenerative joint disease" 
involving his right knee joint.  However, the narrative of 
the above-cited subsequent rating decision, entered by the RO 
in November 1998 and wherein an increased disability rating 
(to 20 percent) was awarded for the veteran's service-
connected right knee disability pursuant to Diagnostic Code 
5257, reflects no consideration of entitlement to a separate 
disability rating in accordance with the provisions of 
Diagnostic Code 5003.  Further development to facilitate 
consideration of entitlement to such separate disability 
rating is, therefore, specified below.

With respect to the veteran's claim for service connection 
for PTSD, he is somewhat vague as to the alleged stressor(s) 
upon which he predicates his claimed PTSD, asserting that his 
"entire tour of duty in Vietnam was outside the range of 
usual human experience".  However, he specifically indicates 
(1) that, while in Vietnam in "[19]67-68" and apparently 
while deployed as a driver ("Lt Veh Driver") while he was 
assigned to "CoA1stBn(Abn) 506th Inf USARPAC", he was 
loading the corpse of a soldier (whether it was an enemy 
soldier or not is unclear) onto his "truck".  He elaborates 
that, in loading the corpse, the "head and body [of the 
corpse] hit the back of [the] truck" and that he (i.e., the 
veteran) can still "hear that sound [of the impact] now".  
He also asserts (2) that, on one occasion "during January or 
February 1968 in the Bien Hoa area of Vietnam", he had to 
assist in putting the bodies of American soldiers into body 
bags.  

When the veteran was examined by VA in February 1995, in the 
course of which he was assessed as having PTSD, he made no 
specific reference to either of the above-enumerated [i.e., 
"(1)" or "(2)"] stressors, though he did indicate that he 
could not "stand to see dead bodies."  Since the record 
does not reflect that the veteran has been awarded any 
service decoration, such as the Purple Heart or Combat 
Infantryman Badge, which is consistent with active engagement 
in combat, it becomes incumbent on him to provide "credible 
supporting evidence" from any source (such as a statement 
from a former service comrade) demonstrating that any 
stressor(s) claimed by him in fact occurred.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  To be sure, it is 
questionable whether either above-cited stressor comprises an 
event capable of verification by the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  
Nevertheless, inasmuch as the record does not reflect that 
the RO has yet attempted to verify the occurrence of either 
of the above-cited stressors with USASCRUR, further 
development to accomplish actions including (potentially) the 
same is specified below.  

Accordingly, the case is REMANDED for the following:

1.  As to each of the above-cited 
stressors, enumerated in boldface as 
items (1) and (2), the RO should contact 
the veteran and, in addition to offering 
him an opportunity to allege any 
alternative stressor(s), invite him to 
provide any additional details, such as 
specific dates, places or any unit 
assignments other than that designated 
above, he may recall with reference to 
either above-enumerated stressor.  The RO 
should further inform the veteran that, 
unless any asserted alternative stressor 
or either of the two above-cited 
stressors is verified by USASCRUR, he is 
required to submit 'credible supporting 
evidence,' such as a statement from a 
former service comrade, demonstrating 
that such stressor(s) actually occurred.

2.  If the veteran fails to submit 
'credible supporting evidence' verifying 
the occurrence of at least one alleged 
stressor, the RO should, in such event, 
forward an account of the above-cited 
stressors (embellished by any additional 
details the veteran may provide in 
response to the inquiry sent him pursuant 
to the preceding directive) as well as 
any newly asserted alternative 
stressor(s) to USASCRUR, 7798 Cissna 
Road, Springfield, Virginia  22150-3197 
and request it to verify the stressor(s) 
claimed by the veteran.

3.  On condition that the above-addressed 
development results in confirmation of 
either of the veteran's above-enumerated 
[items (1) or (2) above] stressors, the 
RO need not undertake any additional 
development.  However, if the above-
addressed development results in 
confirmation of a stressor to which the 
veteran made no specific reference in 
conjunction with his examination by VA in 
February 1995, the RO should, in such 
event, then schedule the veteran to be 
examined by a VA psychiatrist for the 
purpose of determining whether such 
stressor(s) alone is sufficient to 
account for a diagnosis of any 
ascertained PTSD.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the veteran's claim for an 
increased rating for right knee 
disability, with consideration of 
entitlement to a separate rating in 
accordance with VAOPGCPREC 23-97, supra; 
and readjudicate the veteran's claim for 
service connection for PTSD.

5.  If either benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



